90 N.Y.2d 950 (1997)
687 N.E.2d 1328
665 N.Y.S.2d 45
Paul Jerge et al., Respondents,
v.
Christopher Buettner et al., Defendants, and New York Central Mutual Fire Insurance Company, Appellant.
Court of Appeals of the State of New York.
Argued September 11, 1997
Decided October 16, 1997.
Roy A. Mura, Buffalo, and Carolyn M. Henry for appellant.
Flaherty & Shea, Buffalo (James P. Shea and William E. Carey of counsel), for respondents.
Concur: Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK. Taking no part: Judge WESLEY.
Order reversed, with costs, plaintiffs' motion for summary judgment denied, cross motion of defendant New York Central *953 Mutual Fire Insurance Company for summary judgment granted and judgment granted declaring that defendant insurer has no obligation to defend or indemnify Christopher Buettner in the subject underlying action, for the reasons stated in the dissenting opinion by then-Justice Wesley at the Appellate Division (225 AD2d 294, 298-299).